UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1437


GINA CROCENZI MASTERSON,

                Plaintiff - Appellant,

          and

JOHN HILLIARD MASTERSON,

                Plaintiff,

          v.

BUTLER L. GRANT,

                Defendant - Appellee,

          and

CHARLIE RAY FOX, JR., Fauquier County Sheriff; CHRISTOPHER
IHARA, Virginia State Police; CHRISTOPHER BURKES, Virginia
State Police,

                Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-00445-LMB-JFA)


Submitted:   January 31, 2012               Decided:   February 23, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Richard   E.   Gardiner,   Fairfax,  Virginia,  for   Appellant.
Alexander Francuzenko, Lee B. Warren, COOK, KITTS & FRANCUZENKO,
PLLC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Gina   Crocenzi   Masterson    filed   suit   against     Fauquier

County Deputy Sheriff Butler L. Grant, alleging that Grant used

unreasonable force when he arrested her.               The district court

granted summary judgment in favor of Grant after concluding that

he   was     entitled   to   qualified     immunity.       In   this   appeal,

Masterson contends that the district court’s conclusion rests on

an impermissible credibility determination.            We affirm.

             We review a district court’s grant of summary judgment

de novo. *    Brandt v. Gooding, 636 F.3d 124, 132 (4th Cir. 2011).

Facts must be viewed in the light most favorable to the non-

moving party when there is a genuine dispute as to those facts.

Witt v. W. Va. State Police, 633 F.3d 272, 277 (4th Cir. 2011).

A court “shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                    Fed. R.

Civ. P. 56(a).

     *
       Grant argues that our review should be limited to an
abuse-of-discretion    standard    because  the    jurisdictional
statement of Masterson’s brief indicates she is appealing only
the district court’s denial of her Fed. R. Civ. P. 59(e) motion
to alter or amend the judgment. However, Masterson’s notice of
appeal indicated she was appealing both the underlying order and
the court’s denial of her Rule 59(e) motion.    See Fed. R. App.
P. 3(c)(1)(B).    Moreover, her brief addresses the underlying
order.   Accordingly, we are not limited to reviewing only the
denial of the Rule 59(e) motion. See Lolavar v. De Santibanes,
430 F.3d 221, 224 (4th Cir. 2005).


                                     3
            Masterson            argues    that,       assuming           the   truth    of        the

evidence    she       advances,      Grant       was        not    entitled       to   qualified

immunity    because         “a    reasonable          officer          would    not    have       even

attempted to use physical force to detain her because she had

complied with [Grant’s] order by going back to the passenger

side door” of her vehicle, as Grant had instructed her to do.

            “Qualified            immunity           shields           government       officials

performing        discretionary            functions              from      personal-capacity

liability       for    civil      damages        under          § 1983,    insofar      as    their

conduct     does      not    violate        clearly             established      statutory          or

constitutional rights of which a reasonable person would have

known.”     Ridpath v. Bd. of Governors Marshall Univ., 447 F.3d

292, 306 (4th Cir. 2006) (internal quotation marks omitted).                                       “A

claim that a police officer used . . . excessive force during an

arrest     is      analyzed         under        an        ‘objective           reasonableness’

standard.”        Carr v. Deeds, 453 F.3d 593, 600 (4th Cir. 2006).

For the purposes of an excessive force claim, the nature of the

intrusion    is       measured      by     the    amount          of    force    employed         and,

accordingly, “[t]he extent of the plaintiff’s injuries is also a

relevant consideration.”                 Brockington v. Boykins, 637 F.3d 503,

506   (4th Cir. 2011)               (internal          quotation            marks       omitted).

“Several factors are considered in assessing the governmental

interests    at       stake,      including          the    severity       of    the    crime       at

issue,    whether      the       suspect    posed          an    immediate      threat       to    the

                                                 4
safety of the officer[] or others, and whether he . . . actively

resisted arrest or . . . attempted to evade arrest by flight.”

Turmon v. Jordan, 405 F.3d 202, 207 (4th Cir. 2005) (internal

quotation marks omitted).

              Viewing       the    facts    in     the    light      most     favorable     to

Masterson, she exited her vehicle to determine why Grant had

stopped the         vehicle,      which    was    being    driven       by    her    husband.

Masterson stated her husband did not “habitually break the law,”

and she wanted to do know what he had done wrong.                             Responding to

Grant, she stated that she did not want to be arrested, and she

began to return to the vehicle after Grant instructed her to do

so.     At    this    point,       Grant    initiated          an    arrest.        Masterson

contends she did not know Grant was a law enforcement officer

and    did   not     know    she    was    being     arrested,         but    concedes     she

offered resistance.             After a few seconds, the scuffle concluded

with    Masterson         sustaining       minor     bruises         and     scratches     and

driving      away    in   her     SUV   while     Grant    was       left    lying    on   the

ground.

              The    district      court’s       grant    of    summary       judgment     was

appropriate.          Considering         together,       as    we    must,     Masterson’s

minor     injuries,         the    short     duration          of    the     scuffle,      and

Masterson’s ultimate escape, it is clear that the force Grant

employed in attempting to arrest Masterson was reasonable.



                                             5
           Masterson points to comments the district court made

during the hearing in which it denied her motion to reconsider,

and she argues these statements demonstrate that the district

court’s    ruling     rested       on   an        impermissible     credibility

determination.      Even if we were to agree, we may affirm “on any

grounds apparent from the record.”            United States v. Smith, 395

F.3d 516, 519 (4th Cir. 2005).              As discussed above, even when

the facts are viewed in a light most favorable to Masterson,

Grant is entitled to qualified immunity.

           We   affirm     the   judgment    of    the   district   court.     We

dispense   with     oral    argument    because       the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        6